DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-20 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0067656 to Zhang et al. in view of US Patent Application Publication 2012/0308873 to Sekino et al. in further view of US Patent Application Publication 2014/0045038 to Kimura et al. and US Patent Application Publication 2019/0198952 to Choi et al.
With respect to claim 1, Zhang et al. teach a battery module (an apparatus) comprising: 
a plurality of battery cells 12 configured to provide electrical energy; 
spacing plate 143 (a carrier) configured to maintain alignment of the plurality of battery cells 12; 
electrical conductive connection pieces 15 (a current collector) configured to be electrically coupled to the plurality of battery cells 12 to form one or more buses; 
the peripheral wall 111 (a side wall) configured to provide structural support to the battery module (the apparatus); 
a second type 132 or 134 of adhesive bonding the peripheral wall 111 (the side wall) to the plurality of battery cells 12 (Zhang et al.: Section [0074]; Figs. 3-6). 

Zhang et al. do not specifically teach the apparatus comprising a first type of adhesive bonding a first side of the carrier to the plurality of battery cells.
However, Sekino et al. teach a secondary battery apparatus including a housing wherein the upper end portion of each of the battery cells 12, that is, an end portion where the electrode terminals are provided, is fitted in the engagement groove 54 of the upper case 18 (the carrier), and is fixed to the upper case 18 with the adhesive agent 100 (a first type of adhesive) (Sekino et al.: Section [0042]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Zhang et al. with the above teaching from Sekino et al. with the motivation of having a means such the adhesive agent would hold the battery cells in place within the housing.

Zhang et al. do not specifically teach the apparatus comprising a third type of adhesive bonding the current collector to a second side of the carrier.
However, Kimura et al. teach an assembled battery comprising a fixing plate 3 (the carrier) and a bus bar 4 (the current collector), wherein the fixing plate 3 (the carrier) and the bus bar 4 (the current collector) are fixed by an adhesive (Kimura et al.: Section [0054]; Fig. 1).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Zhang et al. with the above teaching from Kimura et al. with the motivation of having a means such the bus bar is fixed to the fixing plate 3 to suppress the relative movement of the cell 2 and the bus bar 4, a poor connection can be avoided.

Zhang et al. do not specifically teach a cooling plate configured to transfer heat from the plurality of battery cells to provide structural support to the apparatus; a fourth type of adhesive bonding the plurality of battery cells to the cooling plate. 
However, Choi et al. teach a battery module comprising a plurality of battery cells 11 are stacked side by side so that an adhesion part 153 is located on a down side, and a cooling plate 20a capable of cooling a battery group 10 is disposed on the lower side of the battery group 10 so as to come into contact with the adhesion part 153 of the plurality of battery cells 11 (Choi et al.: Section [0094]; Figs. 1-4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Zhang et al. with the above teaching from Choi et al. with the motivation of having a means such the adhesion part improves the performance of the cooling plate.

With respect to claim 2, Zhang et al. teach the battery module (the apparatus), further comprising a plurality of first parts 131 (dividers) and the spacing plate 143 (the carrier)
Zhang et al. do not specifically teach the plurality of dividers bonded to the carrier using the first type of adhesive and configured to maintain separation of the plurality of battery cells. 
However, with the teaching from Sekino et al. above, it would have been obvious as of the effective filing dated of the claimed invention to have the first parts 131 (dividers) also bonded to the spacing plate 143 (the carrier) by using the first type of adhesive in order to hold all the components inside the battery module in place (Zhang et al.: Section [0074]; Figs. 3-6).

With respect to claim 3, Zhang et al. teach the battery module (the apparatus), wherein the side wall comprises: vertical portion of the peripheral wall 111 (at least one short side) bonded to the plurality of battery cells 12 using the second part 132 of the adhesive 13 (the second type of adhesive); and horizontal portion of the peripheral wall 111 (at least one long side) bonded to the plurality of battery cells 12 using the fourth part 134 of the adhesive 13 (the second type of adhesive and the third type of adhesive) (Zhang et al.: Sections [0074]-[0076]; Figs. 3-6).

With respect to claim 4, Zhang et al. teach the battery module (the apparatus), wherein the adhesive 13 comprising the first part 131, the second part 132, the third part 133 and the fourth part 134 (the first type of adhesive and the second type of adhesive are the same type of adhesive) (Zhang et al.: Sections [0074]-[0076]; Figs. 3-6).

With respect to claim 5, Zhang et al. teach the claimed invention except for the second type of adhesive comprises a fast-cure adhesive and a slow-cure adhesive, and the first type of adhesive and the slow-cure adhesive are the same type of adhesive.  It would have been obvious as of the effective filing dated of the claimed invention to have the second type of adhesive comprises a fast-cure adhesive and a slow-cure adhesive, and the first type of adhesive and the slow-cure adhesive are the same type of adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/18/2022